*704ON MOTION FOR REHEARING.
PER OURIAM.
A motion for rehearing has been filed in this canse which alleges that the opinion is in conflict with State ex rel. v. Cauthorn, 40 Mo. App. 94; State ex rel. v. Fort, 107 Mo. App. 328; and State ex rel. v. Moniteau Co. Court, 45 Mo. App. 387, wherein it was decided it was not necessary that the petition for a dramshop license should itself show that the petitioners were properly qualified under the statute, provided that was shown at some place in the record. The foregoing opinion is in accord with those cases. It is there stated that neither tbe petition for license nor the record shows the necessary qualifications.
But it is insisted that if the county court had heard the relators when they presented their petition for license, the record of that court would have been made to show on the hearing that the petitioners were voters as required by law. The difficulty with this turn in the argument is that it is in the face of the petition for mandamus presented by relators. In that petition they set up what they had endeavored to get the county court to do and what' showing they had offered to make to the county court. They aré, of course, bound by such petition rather than by what they stated to the trial judge they offered to show. It thereby appears that they did not offer to show that the petitioners were voters. They specifically state that they “offered and tendered full, adequate and lawful proof and evidence of all the facts alleged therein (the petition and application) and in each thing mentioned.” But it was not alleged therein that the petitioners were voters.
It is apparent from another part of the petition for mandamus that the voter qualification was being ignored. It is alleged therein that the petition for license showed the qualifications of the petitioners and these qualifications are specified. And then the further allegation is made that the petition for license showed “ev*705ery other fact, circumstance, condition and requirement of the statute in such case made and provided.” But when you turn to the license petition itself, the voter qualification does not appear.
The motion for rehearing contains the statement that it is necessary to “jump to a conclusion to assume that the petitioners attempted to present a mandatory petition” to the county court. The relators so state in their petiton for mandamus in the following words: “Relators say that they have a just, lawful and meritorious petition and application as aforesaid, and are lawfully and justly entitled, not only to the license in the premises but to have such license granted to them, and that by the facts aforesaid and by the terms of section 2993 of the Revised Statutes of 1899, the said county court are bound to grant such license.” Then follows the prayer for a writ of mandamus to compel the issuing of a license.
There can be no doubt but that the face of the record before us shows relators not entitled to have the writ. It would even have justified a refusal of the alternative writ. The motion is overruled.